Citation Nr: 1711909	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  11-22 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of recurrent right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

This matter was previously remanded by the Board in June 2014. The matter now returns to the Board for appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, further development is required prior to adjudicating the Veteran's claim for entitlement to a rating in excess of 10 percent for residuals of recurrent right ankle sprain.

Pursuant to a June 2014 Board remand, the Veteran attended a VA examination to evaluate the severity of his right ankle condition in August 2014.  The examiner recorded his findings on a VA Ankle Conditions Disability Benefits Questionnaire (DBQ).  The form notes plantar flexion limited to 35 degrees, with pain at 15 degrees, dorsiflexion limited to 20 degrees, with pain at 5 degrees, as well as noting range of motion after repetitive use, functional loss, and the impact of flare-ups. 

However, the form does not specify whether the range-of-motion measurements were taken on active motion, on passive motion, on weight-bearing, and/or on nonweight-bearing.  In addition, the VA physician did not indicate that he was unable to perform range-of-motion testing on active, passive, weight-bearing, or nonweight-bearing or that such testing was not necessary.  Therefore, the DBQ form does not make clear the extent to which pain affects the Veteran's passive, active, weight-bearing, and nonweight-bearing motion of the right ankle.

The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . . ."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of § 4.59.  Here, the August 2014 DBQ form does not comply with Correia because it does not include active, passive, weight-bearing, and nonweight-bearing range-of-motion testing, or a statement to the effect that any such testing was not possible or unnecessary in this case, such that the effects of pain on the Veteran's functioning may be adequately assessed under the provisions of 38 C.F.R. § 4.59.  Accordingly, the Veteran must be afforded a VA ankle examination that complies with Correia and includes all necessary information in view of 38 C.F.R. § 4.59.

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the issue on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from August 2010 to present, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private and/or VA treatment records relevant to the issue on appeal.  After obtaining any necessary authorization from the Veteran, all identified outstanding records, to include updated VA treatment records from August 2010 to the present, should be obtained.

For private treatment records, make at least two attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the record.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above development, schedule the Veteran for an appropriate VA ankle examination to determine the current nature and severity of his service-connected right ankle disability.  The record, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the right ankle, and left ankle if undamaged.  If the examiner is unable to conduct any required testing or concludes that any required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination results should be recorded using the most recently available Ankle Conditions DBQ, as appropriate for completeness.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner should state whether there is ankylosis.  The examiner should also identify any neurological impairment(s) associated with the Veteran's ankle disability, including any impairment manifested by pain and numbness and describe any symptoms and functional limitations associated with such impairment(s).

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.

A complete rationale should be given for all opinions and conclusions expressed in the report.

3.  After completion of the above, review the expanded record, including any evidence entered since the most recent supplemental statement of the case, and determine whether the benefit sought may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




